In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-356 CR

NO. 09-02-357 CR

____________________


DEDRIC JAMALL EGLIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 84849 and 84850




MEMORANDUM OPINION (1)
	On December 3, 2002, Dedric Jamall Eglin, filed a motion for leave to amend his
notices of appeal.  On January 9, 2003, we ordered the appellant to amend his notices of
appeal by February 10, 2003.  On February 11, 2003, the appellant filed a response that
conceded that there is no issue relating to a jurisdictional defect or a pretrial motion, and
that the trial court did not grant permission to appeal.  Therefore, the appellant did not
amend his notices of appeal to comply with the requirements of Tex. R. App. P. 25.2(b)(3)
for appeals perfected before January 1, 2003.
	The Court finds that the notices of appeal filed by the appellant did not invoke this
Court's appellate jurisdiction.  See White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim.
App. 2001).  Accordingly, the appeals are dismissed for lack of jurisdiction.
	APPEALS DISMISSED.	
 
									PER CURIAM

Opinion Delivered April 10, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.